Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 is objected to because of the following informalities: it appears that “or” in line 4 is a typographical error with reference to “a chunk of the unmodified media stream” previously defined in line 3. (Emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al. (WO 2016086100 A1).
 	Regarding claim 1, Acharya teaches an apparatus (device 105) for use with a headend media stream provider, said apparatus comprising: 
	a communication component (within device 105) operable to request a media stream from the headend media stream provider, the media stream comprising a plurality of frames (device 105 requests to a remote server for media content comprising a plurality of frames - see FIG. 1 and 0036); 
	a determining component operable (within device 105) to receive the requested media stream, unmodified, from the communication component (within device 105) and determine whether at least one frame of the acquired frames of the media stream corresponds to a filler frame (receiving a content stream requested by device 105 and identifying a filler frame or a non-filler frame in the received content stream - see 0033, 0035, 0035, 0044, 0081, and 0082), the filler frame being a frame inserted into the media stream by the headend media stream provider so as to prepend the media stream (the filler frame(s) added to the content stream by the remote server, e.g., as a filler region at the edge of advertisement segment in the content stream  -  see abstract, 0020, 0029, 0033, 0036-0037, 0042, 0080 and 0090); and 
	a filtering component (within device 105) operable on the unmodified media stream to remove at least one frame from the unmodified media stream determined to correspond to a filler frame and transmit a filtered media stream for display (device 105 skips processing and outputting of the identified frame designated as a filler frame, but processes and outputs the identified frame designed as a non-filler frame to a display device for displaying – see FIG. 9, 0083-0084), the filtered media stream comprising the unmodified media stream without the removed at least one frame (the processed content stream comprises non-filler frame outputting to the display device - see 0083-0084).
	Regarding claim 2, Acharya further teaches that if the chunk of the media stream includes at least one filler frame, then the chunk includes filler frame identifying data therein, and said determining comprises detecting the filler frame identifying data within the chunk (the content stream comprises filler/non-filler designation indicator indicating a filler frame or a non-filler frame in the content stream - see 0033, 0035, 0035, 0044, 0081, and 0082). 
 	Regarding claim 3, Acharya teaches that wherein the filler frame identifying data comprises a known content signature within at least one frame (filler/non-filler designation indicator indicating a filler frame or a non-filler frame in the content stream - see 0033, 0035, 0035, 0044, 0081, and 0082).
 	Regarding claim 4, Acharya teaches that wherein the chunk of the media stream includes metadata associated with filler frames, and wherein said determining component is operable to determine whether at least one frame of the chunk of the media stream corresponds to a filler frame based on the metadata (e.g., index information associated with the content stream indicates the filler/non-filler designation of each frame within the content stream – see FIG. 10, 0042, 0045, 0079, 0081, 0082, and 0085).
 	Regarding claims 5-6, Acharya teaches that wherein the chunk of the media stream includes metadata associated with a starting offset of filler frames within the media stream or within the chunk and additionally associated with an ending offset of filler frames within the media stream or within the chunk (an I-frame that is immediately followed by another I frame may be designed as a filler frame, e.g., a consecutive I-frames. See FIG. 10 and 0085).
 	Regarding claim 7, Acharya teaches that wherein said determining component comprises a comparator component operable to generate a comparison indication signal based on a comparison of a first frame within a chunk of the media stream with a second frame of the chunk, and wherein said filtering component is operable to remove at least the first and second frames of the chunk of the media stream based on the comparison indication signal (for instance, when module 230 within device 105 detects a filler region having consecutive I-frames, the module 230 causes the player 210 skips over the filler frames, e.g., consecutive I-frames. See 0050 and 0076).
 	Regarding claim 8, see rejection of claim 1.
 	Regarding claim 9, see rejection of claim 2.
 	Regarding claims 10-12, see rejection of claims 4-6.
	Regarding claim 13, see rejection of claim 7.
	Regarding claim 14, see rejection of claim 1.
	Regarding claim 15, see rejection of claim 2.
	Regarding claims 16-18, see rejection of claims 4-6.
	Regarding claim 19, Acharya discloses a filter for a headend media stream provider, comprising: 
	a filter component (device 105) operable to receive a chunk of unmodified media stream, wherein the chunk of the unmodified media stream includes at least an indicator of the presence of filler frames in the chunk or unmodified media stream (filler/non-filler designation indicator for indicating a filler frame or a non-filler frame in a media content received by device 105 - see 0033, 0035, 0035, 0044, 0081, and 0082), the filter component further operable in the unmodified media stream to remove a frame of the chunk corresponding to a filler frame and transmit a filtered media stream for display (device 105 skips processing and outputting of the identified frame designated as a filler frame, but processes and outputs the identified frame designed as a non-filler frame to a display device for displaying – see FIG. 9, 0083-0084), the filler frame being a frame inserted into the media  stream by the headend media stream provider so as to prepend the media stream (the filler frame(s) added to the content stream by a remote server, e.g., as a filler region at the edge of advertisement segment in the content stream  -  see abstract, 0020, 0029, 0033, 0036-0037, 0042, 0080 and 0090), and the filtered media stream comprising the unmodified media stream without the removed frame (the processed media content comprises non-filler frame outputting to the display device - see 0083-0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421